UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  30 August 2011 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):   Enclosure: Director/PDMR Shareholding NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS All relevant boxes should be completed in block capital letters. 1. Name of the issuer CRH plc 2. State whether the notification relates to (i) a transaction notified in accordance with the Market Abuse Rules; (ii) a disclosure made in accordance with section 53 (as extended by section 64) of the Companies Act 1990 or entered into the issuer's register in accordance with section 59 of the Companies Act 1990; or (iii) both (i) and (ii). (i) a transaction notified in accordance with the Market Abuse Rules 3. Name of person discharging managerial responsibilities/director Doug Black 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person No 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest Doug Black 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares Ordinary shares of €0.32 each (held as ADRs) 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them Doug Black 102,680 Bank of Ireland Nominees Limited Acct BONYADR 1,800 Bank of Ireland Nominees Limited Acct BONYADR 639 8. State the nature of the transaction Sale of Shares (held as ADRs) 9. Number of shares, debentures or financial instruments relating to shares acquired Not applicable 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 11. Number of shares, debentures or financial instruments relating to shares disposed 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) 0.000209% 13. Price per share or value of transaction US$16.87 14. Date and place of transaction 29th August 2011, New York 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 105,119 (including 2,439 held in the form of ADR's); 0.014672% 16. Date issuer informed of transaction 30th August 2011 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant Not applicable 18. Period during which or date on which it can be exercised Not applicable 19. Total amount paid (if any) for grant of the option Not applicable 20. Description of shares or debentures involved (class and number) Not applicable 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise Not applicable 22. Total number of shares or debentures over which options held following notification Not applicable 23. Any additional information Not applicable 24. Name of contact and telephone number for queries Neil Colgan + Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Company Secretary Date of notification 30th August 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date 30 August 2011 By:/s/Maeve Carton M. Carton Finance Director
